Citation Nr: 0903708	
Decision Date: 02/03/09    Archive Date: 02/12/09	

DOCKET NO.  07-24 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the postoperative residuals of cervical 
foraminotomy of the left C4-5 through C6-7 disks, with left 
C5-6 diskectomy and a history of cervical disk disease. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis and degenerative arthritis of the 
right (major) wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to February 
1973, and from November 1990 to June 1991, with additional 
service in the United States Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal as to the issue of an 
earlier effective date for the award of service connection 
for cervical disk disease and degenerative arthritis of the 
right wrist.  Accordingly, that issue is not currently before 
the Board.  Moreover, based on the veteran's statements and 
those of his accredited representative, it would appear that, 
in addition to seeking increased schedular evaluations for 
his service-connected cervical disk disease and degenerative 
arthritis of the right wrist, the veteran is also seeking 
entitlement to extraschedular evaluations for those same 
disabilities.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.

The appeal as to the issue of an initial evaluation in excess 
of 20 percent for the postoperative residuals of cervical 
foraminotomy of the left C4-5 through C6-7 disks, with left 
C5-6 diskectomy and a history of cervical disk disease is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

The veteran's service-connected tendinitis and degenerative 
arthritis of the right (major) wrist is presently 
characterized by dorsiflexion of no less than 27 degrees, and 
palmar flexion of no less than 44 degrees, with no evidence 
of manifestations of pain or additional limitation following 
repetitive motion, or any effusion, redness, swelling, 
tenderness or ankylosis.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for tendinitis and degenerative arthritis of the 
right (major) wrist have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a and Part 4, Codes 5003, 5214 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
December 2002, and at a subsequent videoconference hearing 
before the undersigned Veterans Law Judge in May 2008, as 
well as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an initial evaluation in 
excess of 10 percent for service-connected tendinitis and 
degenerative arthritis of the right (major) wrist.  In 
pertinent part, it is contended that current manifestations 
of that disability are more severe than presently evaluated, 
and productive of a greater degree of impairment than is 
reflected by the 10 percent schedular evaluation now 
assigned.  

In that regard, disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including 38 U.S.C.A. § 4.2 [Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, coordination and endurance.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2008); see also 38 C.F.R. § 4.45 (2008).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" rating may be assigned for any or all of 
the retroactive period from the effective date of the grant 
of service connection to a prospective rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a decision of June 2006, the Board 
granted service connection for tendinitis and degenerative 
arthritis of the right wrist.  That decision was effectuated 
in a rating decision of July 2006, which assigned a 10 
percent evaluation for tendinitis and degenerative arthritis 
of the right wrist, effective from April 11, 2000, the date 
of receipt of the veteran's initial claim for service 
connection.  The veteran voiced his disagreement with the 
assignment of that 10 percent evaluation, and the current 
appeal ensued.

The Board observes that, at the time of a VA examination for 
compensation purposes in August 2000, the veteran complained 
of "locking" of his right wrist to the extent that it hurt 
him to move it in any direction.  According to the veteran, 
while his right wrist did not become hot or indurated, it did 
swell and become tender when he used it.  Reportedly, most of 
the veteran's wrist discomfort occurred at night, after he 
had been working with his wrist during the day.  

On physical examination, there was some slight tenderness 
over the carpal radial area, though with no swelling or 
induration.  Range of motion measurements showed ulnar 
deviation to 45 degrees before exercise, and to 46 degrees 
after exercise, with radial deviation to 30 degrees before 
exercise and to 32 degrees following exercise.  Palmar 
flexion was to 64 degrees before exercise, and to 69 degrees 
after exercise, with dorsiflexion to 45 degrees before 
exercise, and to 47 degrees following exercise.  The 
pertinent diagnosis noted was tendinitis of the right wrist.  
Noted at the time of examination was that, in the opinion of 
the veteran, the pain in his right wrist was "real sharp" and 
"aching" and occurred on those occasions when his wrists 
would lock.  Also noted were problems with a "genuine(ly) 
sore, dull discomfort" in the right wrist by the end of the 
day.  

During the course of VA outpatient occupational therapy in 
early December 2007, the veteran indicated that, in June, he 
had been "bucked off" a horse, sustaining significant 
injuries to his right upper extremity, as well as a reinjury 
to his right wrist.  According to the veteran, while he had 
injured his right wrist "a long time ago," since the time of 
his June injury, he had noticed decreased strength and range 
of motion, accompanied by a clicking/catching sound and 
shooting pain.

On physical examination, there was pain on palpation at the 
lunate with extension.  Also noted was a positive grind test 
for the first carpal metacarpal joint in the right thumb.  
Range of motion measurements for the right wrist showed 
flexion from 0 to 45 degrees, with extension from 0 to 20 
degrees, radial deviation from 0 to 10 degrees, and ulnar 
deviation from 0 to 15 degrees.  Noted at the time of 
examination was a guarded end feel on right wrist extension.  
The veteran was educated in range of motion exercises for his 
right wrist, and demonstrated a "good ability" to follow that 
program.  The veteran was additionally issued a wrist brace 
to use when he was doing heavy lifting.  The clinical 
assessment was of decreased range of motion of the right 
wrist.  However, according to the examiner, there was some 
suspicion that the veteran had more flexibility in his right 
wrist, as well as additional passive range of motion over and 
above what was shown on examination.  Further noted was that 
the veteran was quite guarded, apparently in an attempt to 
protect against additional wrist pain.  

During the course of subsequent VA occupational therapy 
approximately one week later, the veteran complained of 
increasing pain in his right wrist with stretching exercises 
over the course of the past week.  On physical examination, 
"cold" measurements for the veteran's right wrist showed 
extension from 0 to 30 degrees, with flexion also from 0 to 
30 degrees.  The veteran tolerated a hot pack with good pain 
relief over the course of 10 minutes, followed by grade I-II 
joint mobilization for wrist flexion and extension, as well 
as passive, active, and active-assistive range of motion.  
Following treatment, the veteran exhibited extension of his 
right wrist from 0 to 40 degrees, with passive extension from 
0 to 45 degrees, as well as flexion from 0 to 40 degrees.  
Noted at the time of evaluation was that the veteran's pain 
seemed to change from one treatment to the next, though the 
veteran did seem to be compliant with his home exercise 
program.  Also noted was that the veteran had demonstrated 
increased flexibility in his right wrist.

On VA examination for compensation purposes in early January 
2008, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran complained of decreased range of motion in his right 
wrist, as well as decreased grip in his right hand due to 
pain.  According to the veteran, he experienced a constant 
pain along the dorsal aspect of his right wrist, in addition 
to a "popping" sensation in the wrist when he moved it.  Also 
noted was increasing pain in the right hand when the veteran 
used such things as hand tools or implements.  When further 
questioned, the veteran indicated that his right wrist pain 
was better with rest and heat.  Moreover, he currently took 
no medication for his service-connected right wrist 
disability.

On physical examination, there was no evidence of any 
effusion, redness, swelling, or tenderness of the veteran's 
right wrist.  Range of motion measurements showed extension 
to 27 degrees, with flexion to 44 degrees, 24 degrees of 
ulnar deviation, and 14 degrees of radial motion, without 
observed manifestations of pain, and without any additional 
limitation following repetitive motion.  On strength testing 
of the veteran's right wrist, the forearm muscles seemed 
symmetrical to the left.  However, the veteran did appear to 
have "a little decreased strength" in his right grip, 
presumably due to pain.  The pertinent diagnosis noted was of 
osteoarthritis of the right wrist.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for a service-connected right (major) 
wrist disability where there is X-ray evidence of arthritis 
in the involved wrist, or, in the alternative, a limitation 
of motion of the wrist such that dorsiflexion is less than 15 
degrees, and/or palmar flexion is limited to in line with the 
forearm.  38 C.F.R. § 4.123a and Part 4, Codes 5003, 5215 
(2008).  In order to warrant an increased, which is to say, 
30 percent evaluation, there would need to be demonstrated 
evidence of favorable ankylosis in 20 to 30 degrees of 
dorsiflexion of the right (major) wrist, a finding which is 
clearly not present in this case.  Under the circumstances, 
the Board is of the opinion that the 10 percent evaluation 
currently in effect for the veteran's service-connected 
tendinitis and degenerative arthritis of the right (major) 
wrist is appropriate, and that an increased rating is not 
warranted.  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in December 2002, as well as during the course 
of a videoconference hearing before the undersigned Veterans 
Law Judge in May 2008.  Such testimony, while affirmative, is 
regrettably not probative when taken in conjunction with the 
entire evidence presently on file.  The Board does not doubt 
the sincerity of the veteran's statements, to include his 
complaints of pain.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefit sought in light of the evidence as a whole.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2001 and March 2005.  In those letters, VA informed the 
veteran of which information and evidence he was to provide 
to VA, and which information and evidence VA would attempt to 
obtain on his behalf, VA informed him hat it had a duty to 
obtain any records held by any Federal agency.  It also 
informed him, that on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  
Finally, the RO informed the veteran that he could obtain 
private records himself and submit them to VA.

As noted, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the VCAA notice 
requirements are satisfied in the matter of an initial rating 
claim flowing downstream from the appeal of a rating decision 
granting service connection.  Such is the case at hand.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained both VA 
and private medical records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained. 
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

A schedular evaluation in excess of 10 percent for service-
connected tendinitis and degenerative arthritis of the right 
(major) wrist is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
initial evaluation in excess of 20 percent for the 
postoperative residuals of cervical foraminotomy of the left 
C4-5 through C6-7 disks, with left C5-6 diskectomy and a 
history of cervical disk disease.  However, based on a review 
of the record, there exists some question as to current 
severity of that particular disability.

In that regard, pertinent evidence of record is to the effect 
that, on September 14, 1994, the veteran underwent cervical 
foraminotomy of the left C4-5 through C6-7 disks, with left 
C5-6 diskectomy for cervical spondylosis with accompanying 
foraminal stenosis and a herniated disc.  However, in March 
1998, the veteran was heard to complain of increasing neck 
pain, as well as some numbness in both of his hands at night.  
On physical examination, the veteran exhibited decreased 
sensation to pinprick in the ulnar nerve distribution of his 
right hand.  Also noted was a positive Phalen's sign 
bilaterally at the veteran's wrists.  The following month, 
the veteran complained of increasing numbness in his hands 
bilaterally following a physical therapy test.  
Significantly, at that time, plain X-ray films demonstrated 
the presence of mild spondylosis, though with no 
hypermobility.

The Board observes that, at the time of the aforementioned VA 
examination for compensation purposes in August 2000, the 
veteran indicated that, at the time of his cervical spine 
surgery, he had experienced decreased sensation to heat and 
to pain, as well as to fine touch, in the thumb, index 
finger, and third finger of his right hand.  Physical 
examination was negative for any tenderness of the cervical 
spine, as well as for any weakness to handgrip of the right 
arm or triceps.  However, the veteran did exhibit some 
decreased sensation of his right index and third fingers, and 
his thumb.  According to the veteran, while he could still 
feel with those fingers, he did not have as "fine" a feel in 
the fingers of his right hand as in his left.  Moreover, were 
he to get into a certain position, he would wake up with his 
right hand "numb."

The Board notes that, during the course of VA outpatient 
physical therapy in early November 2007, the veteran 
indicated that, while he continued to have problems with 
lower cervical and upper thoracic spine pain, he experienced 
no radicular symptoms.  However, on subsequent VA medical 
examination in January 2008, there was noted decreased 
pinprick from dull discrimination in the fingertips of both 
of the veteran's hands.  

Pursuant to applicable law and regulation, a separate 
evaluation may be assigned for objective neurologic 
abnormalities associated with a service-connected (cervical) 
spine disability.  However, in the case at hand, the exact 
nature and extent of neurologic manifestations associated 
with the veteran's service-connected cervical spine 
disability is, at present, unclear.  Under the circumstances, 
the Board is of the opinion that further development of the 
evidence would be appropriate prior to a final adjudication 
of the veteran's claim for an increased rating.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2008, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded a 
VA neurologic examination in order to 
more accurately determine the exact 
nature and extent of any neurological 
impairment of his upper extremities.  The 
RO/AMC is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
In addition, prior to the examination, 
the examiner should be furnished with a 
copy of the provisions of 38 C.F.R. 
§ 4.124a and Part 4, Diagnostic 
Codes 8512 through 8516 governing the 
impairment of certain peripheral nerve 
groups.  

Following completion of the examination, 
the examiner should specifically identify 
and describe any neurological impairment 
(both sensory and motor) associated with 
the veteran's service-connected cervical 
spine disability, and, in so doing, 
specifically identify the involved nerve 
group or groups, as described in 
38 C.F.R. § 4.124a, Diagnostic Codes 8512 
through 8516.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  Thereafter, the RO/AMC should review 
the veteran's claim for an initial 
evaluation in excess of 20 percent for 
the postoperative residuals of cervical 
foraminotomy of the left C4-5 through C6-
7 disks, with left C5-6 diskectomy and a 
history of cervical disk disease.  Should 
the benefit sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in March 2008.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


